DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the applicant’s amendment received 09/22/2022. The amendments made to the claims do not place the application in condition for allowance for the reasons set forth below. Claims 1, 15, 42, 43, and 45-54 are pending. Claims 1, 15, and 43 remain withdrawn from consideration.
Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. 
Applicant first argues there is no reason or motivation for a skilled artisan to make the needles of Davidson as modified by Nobles to be advanced parallel to the longitudinal axis as taught by Vola instead of at an angle as disclosed by Davidson. However, advancing needles parallel to the longitudinal axis to suture tissue is not novel as evidenced by the cited prior art. In addition to Vola teaching this limitation, primary reference Davidson teaches alternate embodiments in which two needles are advanced parallel to the longitudinal axis of the delivery device in order to suture tissue (for example, see Figures 43-49), thus suggesting both methods of suturing, advancing needles at an angle with respect to the longitudinal axis of the delivery device and advancing needles parallel to the longitudinal axis of the delivery device, are equivalent methods of effectively suturing tissue. 
The applicant then argues there is no reason why a skilled artisan would combine the feature of advancing a needle parallel to the longitudinal axis of the device taught by Vola with the feature of grasping tissue as disclosed by Davidson because the tissue suturing elements in the two references serve different functions and do not work in the similar way. Examiner respectfully disagrees. Both devices deliver a suture to tissue. As stated above, even the primary reference Davidson teaches alternate embodiments in which the two needles are advanced parallel to the longitudinal axis in order to suture tissue (for example, see Figures 43-49), thus suggesting both methods of suturing, advancing needles at an angle with respect to the longitudinal axis of the delivery device and advancing needles parallel to the longitudinal axis of the delivery device, are equivalent methods of suturing tissue. Thus modifying Davidson’s grasping arm portions to hingedly move as taught by Vola and modifying Davidson’s (as modified by Nobles) needles to move as taught by Vola and Davidson’s own Figures 43-49 is well within the general skill of a worker in the art and such a modification would have been obvious as doing so would have yielded predictable results, namely yielded a device that effectively sutures tissue as is desired by Davidson.
Since the applicant has not provided any evidence as to why one of ordinary skill in the art could not have modified Davidson by known methods (e.g. due to technological difficulties) or provided any evidence that the results of the modification were unexpected, it is the examiner’s position that the rejection is still deemed proper. Both Davidson and Vola teach first and second needles being advanced parallel to a longitudinal axis of the delivery device and Vola teaches known methods for pivoting a grasping arm of a suturing device in order to position the suture mount in line with the needle trajectory (for example, see Figure 14). Therefore, it is the examiner’s position that modifying Davidson’s grasping arms such that they can move to position the suture mount in line with the trajectory of the needles as taught by Vola and modifying Davidson’s (as modified by Nobles) needles such that they are advanced parallel to the longitudinal axis of the delivery device as taught by both Vola and Davidson would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention since each of the elements were taught by the prior art, one of ordinary skill in the art could have modified Davidson by the method taught by Vola, and the results would have been predictable as Davidson teaches advancing needles parallel to a longitudinal axis of the delivery device is an equivalent method of effectively suturing tissue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 42 and 45-54 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US Pub. No. 2007/0118151), Nobles et al. (US Pub. No. 2014/0148825), and Vola et al. (US Pub. No. 2016/0045315).
Regarding claim 42, Davidson discloses a method of suturing anatomical tissue (for example, see Figures 5-10) comprising grasping adjacent portions of the tissue to be sutured between a first grasping arm and a second grasping arm (top and bottom portions of tissue 6 being grasped between first grasping arm 170 and second grasping arm 140) of a delivery device (for example, see Figure 7), wherein the second-3-Application No.: 16/712014 Filing Date:December 12, 2019grasping arm (140) comprises a first suture mount for holding portions of one or more sutures (80) on a first side of the tissue to be sutured (the first suture mount considered the opening holding 84 and through which needle 180 enters to engage 84), the delivery device further carrying a first needle (180), advancing the first needle (180) of the delivery device through the grasped portions of the tissue to be sutured from a second side of the tissue to be sutured opposite to the first side to catch the portions of the one or more sutures (80) held in the first suture mount while the adjacent portions of the tissue to be sutured between the first and second grasping arms are held in an orientation generally perpendicular to the longitudinal axis (for example, see Figures 7-8), and retracting the first needle (180) from the first suture mount to carry the suture portions back through grasped portions of the tissue to be sutured such that the one or more sutures (80) extend through the portions of the tissue to be sutured (for example, see Figure 9). 
Davidson fails to disclose the delivery device further carrying a second needle, the second arm comprises a second suture mount for holding portions of one or more sutures on the first side of the tissue to be sutured, advancing the second needle of the delivery device through the grasped portions of the tissue to be sutured from a second side of the tissue to be sutured opposite to the first side to catch the portions of the one or more sutures held in the second suture mount, and retracting the second needle from the second suture mount to carry the suture portions back through grasped portions of the tissue to be sutured such that the one or more sutures extend through the portions of the tissue to be sutured. Nobles also discloses a method of suturing anatomical tissue (for example, see Figures 62-70) comprising grasping tissue (8, 132B) with a grasping portion (4104; for example, see Figure 66, 68). Nobles teaches the grasping portion (4104) comprises two suture mounts (4126) for holding portions of one or more sutures on a first side of the tissue to be sutured, and further teaches two needles (4106, 4107) and performing the step of advancing both needles through the grasped portions of the tissue to be sutured from a second side of the tissue to be sutured opposite to the first side to catch the portions of the one or more sutures held in the second suture mount (for example, see Figures 62, 64-68 and paragraph 227), and retracting both needles from the second suture mount to carry the suture portions back through grasped portions of the tissue to be sutured such that the one or more sutures extend through the portions of the tissue to be sutured (for example, see Figure 69 and paragraph 238). Thus, the manner of enhancing a particular device and method (a second suture mount for holding portions of one or more sutures and a second needle for advancing through the grasped portions of tissue to be sutured and for retracting to carry the suture portions back through the grasped portions of tissue to be sutured, and further performing the advancing and retracting steps with the second needle) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Nobles. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art suturing device and method of Davidson and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that additional suture mounts and needles in Davidson, and performing the same advancing and retracting steps with the additional needles would allow for additional spaced apart sutures to be deployed in the grasped tissue as needed during a surgical procedure.
Davidson as modified by Nobles above further fails to disclose the first and second needles being advanced parallel to the longitudinal axis of the delivery device. Instead, in the embodiment described above Davidson as modified discloses the first and second needles being advanced at an angle relative to the longitudinal axis while the adjacent portions of the tissue to be sutured between the first and second grasping arms are held in an orientation generally perpendicular to the longitudinal axis (for example, see Figures 7-8). However, Davidson does teach in alternate embodiments first and second needles being advanced parallel to the longitudinal axis of the delivery device (for example, see Figures 43-49), thus suggesting both methods of suturing, advancing needles at an angle with respect to the longitudinal axis of the delivery device and advancing needles parallel to the longitudinal axis of the delivery device, are equivalent methods of effectively suturing tissue. Vola also discloses a suturing device and method (for example, see Figure 14). Vola teaches the grasping arm (4b3) is hingedly connected to a member (4b2) which is hingedly connected to the elongate body of the suturing device that contains the needle such that a suture mount (“c”) can be positioned in line with the needle (12) trajectory and further performing the step of delivering the needle (12) parallel to the longitudinal axis of the delivery device (for example, see paragraph 51 Figures 14-15). To provide the suturing device of Davidson as modified by Nobles with the first and second grasping arms hingedly connected to a member that is hingedly connected to the elongate body of the suturing device that contains the needles as taught by Vola and performing the step of advancing the first and second needles parallel to the longitudinal axis of the suturing device as taught by Vola and Davidson would have been obvious to one of ordinary skill in the art, since all the claimed elements were known in the prior art and one of ordinary skill in the art could have modified Davidson as claimed by known methods with no change in function, and the modification would have yielded no more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that hinging grasping arms and performing the step of delivering the first and second needles parallel to the longitudinal axis of the suturing device would allow Davidson as modified by Nobles to effectively suture tissue (see also Davidson’s Figures 43-49 illustrating advancing first and second needles parallel to the longitudinal axis of the delivery device as an equivalent method of effectively suturing tissue).
Regarding claim 45, Davidson as modified further discloses aligning the first and second needles and the adjacent portions of the tissue to be sutured grasped therebetween with the first and second suture mounts (for example, see Figures 6-8 od Davidson and Figures 66-68 of Nobles).
Regarding claim 46, Davidson as modified further discloses using the one or more sutures extending through the portions of the tissue to be sutured and/or one or more subsequently placed sutures to secure the portions of the tissue to be sutured relative to each other by pulling on one or both of the suture ends to draw the suture tight against the first surface of the tissue (for example, see paragraph 89, describing pulling suture 80, to form the knotted loop about the edge 7 of leaflet 6, thus the suture  is considered to be pulled tight against the surfaces of the tissue).
Regarding claim 47, Davidson as modified further discloses applying a knot to the one or more sutures and/or the one or more subsequently placed sutures (for example, see paragraph 89, disclosing a “knotted loop”).
Regarding claim 48, Davidson as modified further discloses the knot is applied from the first side of the tissue to be sutured (the suture is applied on the first side such that the needle can be inserted through the tissue on the second side to grasp the suture on the first side, thus the knot is applied from the first side of the tissue to be sutured as claimed).
Regarding claim 49, Davidson as modified further discloses the tissue to be sutured is not being grasped when the knot is applied (for example, see Figure 10).
Regarding claim 50, Davidson as modified further discloses the first and second needles are deployed and/or retracted simultaneously or sequentially (see Nobles paragraphs 227 and 237).
Regarding claim 51, Davidson as modified fails to disclose whether the first and second grasping arms and the needles are provided on a suturing device controlled by a single handle operated from outside of a patient's body. However, Nobles further teaches a single handle for operating the suturing device (for example, see Nobles Figure 38A), wherein the handle is operated outside the body since different actuators are provided to enable the surgeon to manually operate the components of the device (for example, se Figure 38A, manual actuators 3146). Thus, the manner of enhancing a particular device and method (a single handle operated from outside of a patient’s body for controlling the first and second grasping arms and the needles) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Nobles. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art suturing device and method of Davidson and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that a single handle operated from outside of a patient’s body for controlling the first and second grasping arms and the first and second needles in Davidson as modified by Nobles, would allow for a surgeon to easily control the grasping arms and needles of the suturing device during a surgical procedure.
Regarding claim 52, Davidson as modified fails to disclose drawing a first pledget carried by the one or more suture portions extending through the portions of the tissue to be sutured into contact with the first surface of the tissue to be sutured and regarding claim 53, Davidson as modified fails to disclose delivering a second pledget along the one or more suture portions extending through the portions of the tissue to be sutured into contact with the second surface of the tissue to be sutured. However, Nobles further teaches one or more pledgets can be attached to the suture portions, either before or after the knot is tied or applied, and located distal and/or proximal to the knot (for example, see paragraphs 174, 188, 211, 292/Fig. 116). Thus, the manner of enhancing a particular device and method (providing the one or more sutures with a pledget and drawing a first pledget along the one or more sutures into contact with the first tissue surface and delivering a second pledget along the one or more sutures into contact with the second tissue surface) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Nobles. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art suturing device and method of Davidson as modified by Nobles and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that pledgets applied to the first and second surfaces in Davidson as modified by Nobles, would further assist in securing the suture in place and prevent the suture from cutting through tissue (see also Davidson’s paragraph 90 disclosing pledgets can also be utilized to help secure the sutures in place).
Regarding claim 54, Davidson as modified further discloses the tissue to be sutured is a mitral valve (9; for example, see paragraph 86).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Swain et al. (US Pub. No. 2009/0299406) discloses a method of suturing anatomical tissue comprising grasping adjacent portions of tissue to be sutured between a first grasping arm (110) and a second grasping arm (112; for example, see Figure 13B), the second grasping arm (112) comprising a first suture mount (118”), the delivery device carrying a first needle (106), advancing the first needle through the grasped portions of the tissue to be sutured from a second side of the tissue to a first side (for example, see Figures 13B-13C), the first needle being advanced parallel to a longitudinal axis of the delivery device while the adjacent portions of the tissue to be sutured are held in an orientation generally perpendicular to the longitudinal axis (for example, see Figures 13B-13C).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        September 28, 2022